Citation Nr: 1447101	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine arthritis.  

2.  Entitlement to service connection for pelvis and low back disability other than thoracolumbar arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

This matter was previously before the Board in May 2012 at which time it was remanded for additional development.  Pursuant to the May 2012 remand directives, the Veteran was afforded additional medical examinations in December 2012 and April 2013.  Copies of the VA examination reports and medical opinions have since been associated with the claims file.  In light of the multiple diagnoses for disabilities associated with the Veteran's low back disorder, and the differing opinions provided for these diagnoses, the Board finds it appropriate to bifurcate the Veteran's claim of service connection for a fracture in lower pelvis and back into two questions - one for entitlement to service connection for thoracolumbar arthritis, and one for entitlement to service connection for disability of the pelvis and low back other than thoracolumbar arthritis.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that VA treatment records generated at the Long Beach VAMC, and dated from October 2003 to November 2010, as well a September 2014 Appellate Brief have been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

(As noted in the introduction to the Board's 2012 decision, the Board's review is concerned with whether there are disabilities in the low back and pelvis region that warrant service connection.  The decision below addresses thoracolumbar arthritis.  The issue of entitlement to service connection for low back or pelvis disability other than thoracolumbar arthritis is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's thoracolumbar spine arthritis is as likely as not related to his military service.  


CONCLUSION OF LAW

The Veteran has thoracolumbar spine arthritis that is likely the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that back problems are related to activities he engaged in during his period of military service.  Specifically, he contends that he injured his low back region while participating in a number of parachute jump training exercises.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board finds that service connection for thoracolumbar spine arthritis is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran underwent an x-ray of the lumbar spine April 2005, the impression of which revealed degenerative and discogenic disease with some bony impaction from L4 to S1.  The Veteran underwent another x-ray in August 2007, the results of which reflected degenerative arthritis and joint irregularity.  See August 2007 VA examination report.  Based on his review of the diagnostic records, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having degenerative joint disease (DJD) of lumbar spine with bony impaction from L4-S1.  Report of the January 2010 magnetic resonance imaging (MRI) reflected moderate degenerative change with narrowing of disc space at L4-5; mild to moderate degenerative change at L5-S1; and mild degenerative change of the remaining spine.  In addition, the Veteran was diagnosed with degenerative disc disease (DDD) of the lumbar spine at the March 2011 VA examination.  Finally, after reviewing the Veteran's claims file, interviewing the Veteran regarding his medical history, and conducting a physical evaluation of the Veteran, a December 2012 VA examiner who was charged with evaluating the thoracolumbar spine diagnosed the Veteran with having arthritis, as well as a number of other disorders.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

Turning to the second element required for service connection, the Board notes that the available service treatment records reflect that the clinical evaluation of the Veteran's spine was shown to be normal, and he denied a history of back trouble in his report of medical history at the September 1968 enlistment examination.  In addition, the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Clinical records dated in February and March 1970 indicate that the Veteran's parachute became entangled in the shroud lines during a jump training exercise, thereby causing the Veteran to land "head down."  The March 1970 health record reflects that the Veteran reported feeling "very sore" for several days following this incident.  The remainder of the Veteran's service treatment records is void of any complaints of, or treatment for, back pain.  However, while the March 1970 examination pursuant to his separation shows the clinical evaluation of the Veteran's spine to be normal, the Veteran did indicate having a bone, joint, or other deformity in his medical history report.  

During his March 2012 hearing, the Veteran testified that he continued to experience pain and discomfort in his back after his separation from service, and first began seeking treatment for his back at the VA Medical Center (VAMC) in Long Beach, California during the 1970s.  See March 2012 Hearing Transcript, p. 13.  

Turning to the third element required for service connection, the Board notes that the Veteran has been afforded a number of VA examinations throughout the pendency of his appeal.  As previously discussed, the Veteran underwent a VA QTC examination in August 2007, at which time he reported having pain on the left side of his back since the 1970s.  The examiner interviewed the Veteran regarding his medical history, conducted a physical examination of his musculoskeletal system, and performed several diagnostic tests of his spine and pelvis.  Based on this evaluation of the Veteran, the examiner diagnosed the Veteran with degenerative changes of the thoracic spine with compression fracture of the T8 disc level; osteoporosis and DJD of the lumbar spine with bony impaction from L4-S1; degenerative arthritis of the cervical spine; and degenerative joint disease (DJD) of bilateral hips with scoliosis of joint margins.  The examiner determined that the Veteran's cervical, thoracic, and lumbar spine abnormalities, as well as his hip abnormalities were less likely as not caused by or a result of his in-service injury.  According to the examiner, while the Veteran's service treatment records indicate that he was injured and experienced several days of "soreness" during service, "if he indeed did suffer from severe injuries including compression fractures[,] the [Veteran] would most likely not be able to recover in 1-2 days and be able to resume his normal duties."  

With regard to the Veteran's DJD of the spine, the examiner explained that the etiology or cause of these conditions was difficult to relate to only one incident that occurred 37 years earlier, and while trauma is known to cause and worsen/accelerate DJD in any joint in the body, the difficulty in relating these diagnoses to the Veteran's in-service injury is that "his work history and other injuries throughout the last 37 years have most likely contributed a lot more to the current diagnoses than the single injury under question."  

The Veteran was afforded another VA examination in March 2011.  Based on the examiner's review of the claims file, his discussion with the Veteran regarding the Veteran's medical history, and his physical examination of the Veteran, the examiner diagnosed the Veteran with multiple myeloma with thoracolumbar compression fractures from lytic lesions, degenerative disc disease, spondylosis, and pelvic osteopenia and osteoarthritis.  The examiner opined that the Veteran's current diagnosis of multiple myeloma with multiple compression fractures was less likely than not related to his in-service parachute jumps and explained that multiple myeloma is a malignant proliferation of plasma cells, which presents itself through symptoms of pain "involving the back and ribs that is precipitated by movement."  According to the examiner, bone pain may exist for years prior to an actual confirmation of a diagnosis, and the "[p]ersistent localized pain in a patient with myeloma usually signifies a pathological fracture" which is "caused by the proliferation of tumor osteoclasts which destroy the bone."  The examiner further stated that clinical findings included hypercalcemia, vertebral compression fractures, cord compression from collapsed vertebrae, osteoporosis and severe bone pain.  

Pursuant to the May 2012 Board remand, the Veteran was afforded another VA orthopedic examination in December 2012, at which time he provided his military history, and reported that he participated in parachute jumps on a daily basis for eight months straight while serving as a paratrooper in service.  According to the Veteran, his back pain started in the 1970s and has progressively worsened throughout the years.  Based on his review of the Veteran's claims file, to include all diagnostic test results throughout the years, as well as his evaluation of the Veteran's thoracolumbar spine, the VA examiner diagnosed the Veteran with having degenerative arthritis, osteoporosis, compression fracture, and multiple myeloma with spinal metastasis.  Although the examiner determined that the aforementioned disorders were less likely than not incurred in or caused by the claimed in-service injury, in his rationale, he explained that the Veteran's arthritis likely started earlier than expected due to his "extensive paratrooping."  The examiner further commented that this type of weight bearing activity can accelerate the development of degenerative arthritis.  

The Veteran was afforded another VA examination in April 2013, and based on the his evaluation of the Veteran, as well as his review of the claims file, the examiner determined that the findings present on examination revealed osteoporosis, thoracolumbar spondylosis, and compression fractures.  According to the examiner, these disorders are less likely than not related to the Veteran's military service, and more likely related to degenerative changes, as well as the Veteran's diagnosis of multiple myeloma, as opposed to military service.  The examiner further noted that the Veteran's service treatment records do not demonstrate significant pathology that would explain what is present on examination and/or radiograph.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's current degenerative spinal arthritis developed and is etiologically related to his in-service injury.  Unfortunately, the Board does not find the reasoning provided by the August 2007 VA examiner to be adequate.  Although this examiner attributed the Veteran's DJD of the thoracic, cervical and lumbar spine to his work history and other post-service injuries, the examiner did not reference or discuss what these intercurrent injuries were.  Indeed, the examiner did not cite to any post-service injuries that may have occurred throughout the Veteran's occupational history.  In addition, the Veteran's claims file contains no documentation of, or statements referencing any intercurrent injuries after service.  Furthermore, although the March 2011 VA examiner also diagnosed the Veteran with DDD and osteoarthritis, he failed to provide an etiological opinion as to whether these diagnoses were related to the Veteran's service.  Although this examiner related the diagnosed disorders of osteoporosis, thoracolumbar spondylosis, and compression fractures to the Veteran's degenerative changes, he did not provide an explanation as to how these degenerative changes originated and/or were brought about.  

To that end, the Board places more weight on the December 2012 VA medical opinion wherein the VA examiner, after examining the thoracolumbar spine, determined that the Veteran's arthritis had its onset earlier than expected as a result of the Veteran's in-service experiences as a paratrooper.  Although the December 2012 VA examiner did not state in clear and definitive terms that the Veteran's arthritis was related to his in-service experiences, he found that the Veteran's thoracolumbar spine arthritis was essentially brought about sooner than normal as a result of the parachute jumping training exercises he participated in during his period of service in the military.  In essence, the VA examiner has in part attributed the onset of the Veteran's arthritis of the spine to his in-service activities.  In his opinion, the December 2012 VA examiner had the opportunity to review the Veteran's medical records in detail, and still found that the Veteran's degenerative arthritis had its onset sooner than expected as a result of his in-service military occupation.  In his rationale, the VA examiner reasoned that a weight bearing activity such as working as a paratrooper can accelerate the development of degenerative arthritis.  Indeed, the Board notes that the August 2007 VA examiner also acknowledged that trauma was known to cause and/or worsen/accelerate DJD of any joint in the body, thereby further supporting the December 2012 VA examiner's conclusion.  

In considering the evidence of record, the Board finds that the onset of the Veteran's current thoracolumbar spine arthritis cannot be reasonably disassociated from his in-service trauma.  In arriving at this decision, the Board not only relies on the December 2012 VA medical opinion, but also on the Veteran's service treatment records which document his complaints of, and treatment provided for symptoms he experienced after he fell during a jump training exercise in service.  The Board also relies on the Veteran's post-service assertions that he has continued to experience back pain since his discharge from service.  Indeed, the Board finds that the Veteran is competent to report his experiences such symptoms during and since service. While lay persons are generally not competent to offer evidence that requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit-of-the-doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Thus, the Board finds that the August 2007, March 2011 and April 2013 VA medical opinions have less probative value, and, when weighed against the Veteran's reported onset in service, the Veteran's competent assertion that he has experienced back pain since service, and the positive December 2012 VA opinion, the Board finds the evidence is at least in equipoise that the Veteran's in-service experiences while serving as a paratrooper hastened, and, in essence, contributed to the development of the Veteran's thoracolumbar spine arthritis.  As such, the Board will resolve reasonable doubt about the connection between the current arthritis and the in-service injury in the Veteran's favor.  38 U.S.C.A. § 5107(b) 


ORDER

Service connection for thoracolumbar spine arthritis is granted.  


REMAND

In its May 2012 remand directives, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed fracture in the lower pelvis and back.  The Board recounted all of the Veteran's current disabilities associated with his claimed fracture of the pelvis and back, and among these disabilities, noted that the Veteran had been diagnosed with DJD of bilateral hips and scoliosis of joint margins (see August 2007 VA examination report), and pelvic osteopenia (see March 2011 VA examination report).  The instructions thereafter directed the VA examiner to provide an opinion as to whether it was "at least as likely as not...that any of the above-mentioned disabilities and disabilities diagnosed on examination are congenital abnormalities" and "[f]or any of the above-mentioned disabilities and disability(ies) diagnosed on examination and determined by the examiner not to be a congenital abnormality," the examiner was asked to address "whether it is at least as likely as not...that such disability(ies) had its(their) onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service."  Unfortunately, neither the December 2012 VA examiner, nor the April 2013 VA examiner, addressed the etiology of the Veteran's DJD of the hips and scoliosis of joint margins and the etiology his pelvic osteopenia.  Both VA examiners solely focused on and addressed the etiology of the Veteran's disabilities diagnosed on examination, none of which reflected DJD of the hips and scoliosis of joint margins or pelvic osteopenia.  Although both VA examiners noted that none of the current disabilities diagnosed on examination were shown to be congenital abnormalities, they failed to address the nature and etiology of any previously diagnosed DJD of the hips and scoliosis and osteopenia.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).  Indeed, the Veteran's initial claim was that of service connection for a fracture in the lower pelvis and back, and, in adjudicating the merits of the claim, the Board did not restrict its review of this claim to just one region of the body specifically, but construed the claim as a claim for service connection for any disabilities associated with the Veteran's claimed fracture of the pelvis and back.  As such, even if the Veteran was not shown to have DJD of hips with scoliosis of joint margins, and/or pelvic osteopenia at the time of the December 2012 and April 2013 VA examinations, this does not relieve the examiner(s) of his or her obligation to address the Veteran's medical history and determine the nature and etiology of this these disabilities since service and during the pendency of the claim.  (The Board recognizes that it is counterintuitive to address a disability that is not currently diagnosed, but this is what the Court required in McClain, even if the disability resolves.) 

Therefore, the Board finds that the Veteran's claim of service connection for a fracture in lower pelvis and back, to include any back disability other than thoracolumbar spine arthritis, must be remanded for a clarifying medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the same VA examiner who conducted either the December 2012 and/or the April 2013 VA examinations, or another VA physician if either examiner is unavailable.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to the reviewer.  The reviewer should specifically take into consideration the February 1970/March 1970 clinical records documenting the Veteran's complaints of soreness after landing head down during a parachute jump; the August 2007 VA examination report; and the March 2011 VA examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  Following a review of the record, the reviewer should determine whether the Veteran has degenerative joint disease of the hips or scoliosis of joint margins or pelvic osteopenia.  

a. For any such disease of the hip/pelvic region diagnosed on examination, or diagnosed during the pendency of the claim (since January 2005), even if the disability has since resolved, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disorder(s) is/are congenital abnormalities.  If so, whether such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (a congenital abnormality that is subject to improvement or deterioration is considered a "disease.")

b. If the examiner identified a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c. If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was first manifest during, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.  (If the examiner finds that none of the specified disease(s) of the hip or pelvic region is/are congenital in nature, then he or she should state as such.)

d. For any such disease of the hip/pelvic region diagnosed on examination, or diagnosed during the pendency of the claim (since January 2005), determined by the examiner not to be a congenital abnormality, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of, and treatment for, soreness after landing head down during a parachute jump.  (The examiner should understand that even if the Veteran's diagnosed DJD of hips or scoliosis of joint margins and/or pelvic osteopenia or any other disability diagnosed since 2005 has since resolved, he/she must provide an opinion addressing whether a previous diagnosis of DJD of hips or scoliosis of joint margins and/or pelvic osteopenia made anytime during the pendency of the claim (since January 2005) is/was at least as likely as not related to the Veteran's military service, to include his in-service complaints of soreness after landing head down during a parachute jump.)  In answering these questions, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his lower back since service, and set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  The reviewer should also set forth the medical explanation(s) for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


